Citation Nr: 1637150	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease.


REPRESENTATION

Veteran represented by:	John Dorrity, agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016.  Additional evidence was submitted after the hearing.  The Veteran, through his representative, waived RO review of the evidence.  See 38 C.F.R. § 20.1304 (c) (2015).

The issue of entitlement to service connection for a heart disorder, to include ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal on the claim for an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a correspondence received in September 2014, the Veteran expressed his intent to withdraw the issue of entitlement to a disability rating in excess of 70 percent for PTSD.  He expressly stated "I am satisfied with VA decision dtd 7/18/2014 granting me a 70% rating for PTSD"  The Board finds that the intention of the Veteran's withdrawal of the issue before the Board in September 2014 was clear and satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

Of note, in the same letter, the Veteran submitted a claim for total disability rating based on individual unemployability (TDIU), based on his PTSD.  A rating decision dated in February 2015 denied the issues of TDIU and an increased rating for PTSD.  A notice of disagreement was not received within the subsequent one-year period.

In this case, the Board finds that as the Veteran has withdrawn his appeal concerning entitlement to a disability rating in excess of 70 percent for PTSD, per the September 2014 correspondence.  There remain no allegations of errors of fact or law for appellate consideration.  

The Board is aware that this withdrawal was made well before the Board's July 2016 hearing, and soon after the receipt of the August 2014 Substantive Appeal addressing this claim. That said, the Board notes that at the time this withdrawal had been made, the Veteran's appeal had already been certified to the Board, insofar as a VA Form 8 (Certification of Appeal) was completed as to the service connection issue on appeal in September 2013.  To ensure that all jurisdictional matters have been completely and clearly addressed, the Board will formally recognize this withdrawal in the current decision.

Accordingly, the Board does not have jurisdiction to review this claim on appeal, and it is dismissed.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is dismissed.


REMAND

The Veteran contends that he has a heart disorder, specifically noting ischemic heart disease, which was caused by his exposure to herbicides during active service.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307 (a)(6).

Service treatment records are silent for any complaints or treatment for a heart condition.  

At the Veteran's July 2016 videoconference hearing, he noted that he had been diagnosed with heart disease about 6 years ago by the VA in East Orange, New Jersey.  He also stated that for the past three years he had been treated for his heart condition by a private examiner, Dr. Gill, at the Shore Heart Group.  He further stated that he was being treated at the VA Community based outpatient clinic in Brick, New Jersey.  He reported feeling fatigued, experiencing shortness of breath and that he can't go for long walks.  He also noted taking medicine for his condition.

A Heart Condition disability benefits questionnaire submitted in August 2016 shows that the Veteran was diagnosed with supraventricular arrhythmia, hypertensive heart disease and atrial fibrillation.  The noted symptoms were dyspnea and fatigue.  It was also noted that the Veteran's indicated heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease.  

Given the foregoing, the Board finds that a remand is necessary to fully and fairly adjudicate this issue.  A review of the record does not reflect that treatment records from the private examiner, Dr. Gill, have been associated with the evidence of record.  On remand, the Veteran must be asked to identify any private treatment relevant to a heart disorder and an attempt should be made to obtain all identified records.  See 38 C.F.R. § 3.159 (c) (2015).  In addition, complete VA medical records from the VA New Jersey Health Care System and the James J. Howard Community Clinic should be obtained.  See 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Next, it is unclear whether the heart disability suffered by the Veteran is related to service.  A VA examination is necessary to determine the nature and etiology of the Veteran's claimed heart disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (examination required when insufficient competent medical evidence is on file for the Secretary to make a decision on the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify for all private (non-VA) health care providers treating his claimed heart disorder, to include Dr. Gill.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to the disabilities.

Any negative response should be in writing and associated with the claims file.

2.  Obtain relevant VA treatment records from the VA New Jersey Health Care System and the James J. Howard Community Clinic.  If no relevant records exist, the claims file should be annotated to reflect such.

3.  Schedule the Veteran for a VA cardiological examination to determine the nature and etiology of any heart disability.  The examiner should review the entire claims file.  All necessary tests and studies should be conducted.  

The examiner should respond to the following:

a.  Identify all diagnosable heart disabilities suffered by the Veteran.

b.  Does the Veteran have ischemic heart disease?

c.  For any heart disease diagnosed (specifically other than ischemic heart disease), please opine as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed heart disability is related to the Veteran's period of active service, to include his exposure to herbicides.

The Veteran's exposure to herbicides is conceded.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


